Cite as 2014 Ark. 532

               SUPREME COURT OF ARKANSAS

                                               Opinion Delivered   December 11, 2014
IN THE MATTER OF THE
APPOINTMENT OF A SPECIAL
JUDGE



                                     PER CURIAM


      Honorable Annabelle Imber Tuck shall be appointed as a special judge, and shall be

given authority for the express purpose of swearing in the newly elected Arkansas Supreme

Court Associate Justice Rhonda Wood on January 6, 2015.

      It is so ordered.